DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, and 13-15 of U.S. Patent No. 9,592,048 B2 to Moehle et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Moehle et al. disclose a system for securing a suture without knots, comprising: a reusable deployment tool having a distal shaft terminating in a distal tip, the deployment tool including an ejector movable within the distal shaft; and a plurality of pre-assembled, disposable fastener cartridge and suture snare subassemblies, each subassembly including: a cartridge having a lumen that receives a single suture fastener within a distal end thereof, a proximal end of the cartridge lumen being sized to engage the distal tip of the deployment tool distal shaft, the suture fastener having a clamping structure that can be flexed to an open condition through which a suture can pass, the clamping structure being biased toward a closed position which clamps onto a suture passed therethrough, the cartridge having at least one stop that maintains the suture fastener in its open condition, and a suture snare having an elongated flexible snare portion sized to pass radially inward through aligned ports in the engaged cartridge and tool distal shaft and distally through the suture fastener in its open condition, the snare portion being adapted to capture and pull a suture proximally through the suture fastener and out of the aligned ports in the cartridge and tool distal shaft, wherein when the cartridge is engaged with the deployment tool, movement of the ejector contacts and converts the suture fastener from its open condition to its closed condition to clamp onto a suture passed therethrough.  Since application claim 1 is anticipated by claim 1 to Moehle et al., the claims are not patentably distinct.
Claim 2 to Moehle et al. further disclose wherein the deployment tool has a proximal handle with a trigger, and the ejector is longitudinally movable within the tool distal shaft upon actuation of the trigger.  Since application claim 2 is anticipated by claim 2 to Moehle et al., the claims are not patentably distinct.
Claim 3 to Moehle et al. further disclose wherein the ejector further includes a sharp edge such that movement thereof also severs a suture extending through the suture fastener and out of the aligned ports in the cartridge and tool distal shaft. Since application claim 3 is anticipated by claim 3 to Moehle et al., the claims are not patentably distinct.
Claim 4 to Moehle et al. further disclose wherein the suture fastener comprises a disk-shaped main body, and the clamping structure comprises at least one tab separated from the main body with slits and being spring-biased toward the closed condition where the at least one tab is aligned with the main body, and the at least one stop that maintains the suture fastener in its open condition flexes the at least one tab away from alignment with the main body.  Since application claim 4 is anticipated by claim 4 to Moehle et al., the claims are not patentably distinct.
Claim 5 to Moehle et al. further discloses wherein the suture snare comprises a proximal handle connected to the elongated flexible snare portion in the form of a flexible loop, and a grip/key having a peripheral groove for receiving and holding open the flexible loop, and wherein the grip/key is demountably attached to a distal end of the cartridge. Since application claim 5 is anticipated by claim 5 to Moehle et al., the claims are not patentably distinct.
Claim 6 to Moehle et al. further discloses wherein the cartridge is generally tubular and the proximal end includes an L-shaped slot terminating in a circular lockout that receives a locking pin extending outward from the deployment tool distal shaft, the cartridge engaging the distal tip of the deployment tool distal shaft by axially advancing and then rotating thereover to position the locking pin in the circular lockout. Since application claim 6 is anticipated by claim 6 to Moehle et al., the claims are not patentably distinct.
Claim 7 to Moehle et al. further discloses wherein the distal tip of the deployment tool distal shaft has an L-shaped slot with an axially-extending portion and a circumferential portion, and wherein the axially-extending portion aligns with a first of the aligned ports located on the cartridge to avoid binding on the snare portion when engaging the cartridge to the tool distal shaft, and the circumferential portion terminating in a second of the aligned ports located on the tool distal shaft, the first and second aligned ports only being aligned when the cartridge and tool distal shaft are fully engaged. Since application claim 7 is anticipated by claim 7 to Moehle et al., the claims are not patentably distinct.
Claim 8 to Moehle et al. discloses a system for securing a suture without knots, comprising: a deployment tool having a distal shaft terminating in a distal tip, the tip having a locking structure thereon, the tool including an ejector movable within the tool distal shaft, and the tool distal shaft having a side port adjacent the distal tip; a suture fastener having a clamping structure that can be flexed to an open condition through which a suture can pass, the clamping structure being biased toward a closed position which clamps onto a suture passed therethrough; a fastener cartridge having a lumen that receives the suture fastener at a distal end and has at least one stop that maintains the suture fastener in its open condition, a proximal end of the cartridge having a mating structure for engaging the locking structure of the distal tip of the deployment tool distal shaft, the cartridge also including an access port that aligns with the side port of the tool distal shaft when the two are engaged; and a suture snare having an elongated flexible snare portion sized to pass through the access port of the cartridge, through the side port of the tool distal shaft, and distally through the suture fastener in its open condition; wherein movement of the ejector contacts and converts the suture fastener from its open condition to its closed condition to clamp onto a suture passed therethrough.  Since application claim 8 is anticipated by claim 8 to Moehle et al., the claims are not patentably distinct.
Claim 11 to Moehle et al. further discloses wherein the suture fastener comprises a disk-shaped main body, and the clamping structure comprises at least one tab separated from the main body with slits and being spring-biased toward the closed condition where the at least one tab is aligned with the main body, and the at least one stop that maintains the suture fastener in its open condition flexes the at least one tab away from alignment with the main body.  Since application claim 9 is anticipated by claim 11 to Moehle et al., the claims are not patentably distinct.
Claim 13 to Moehle et al. further discloses wherein the cartridge includes a metallic insert at forms the at least one stop that maintains the suture fastener in its open condition embedded in a generally tubular polymeric body having an inner passageway, the stop being within the inner passageway. Since application claims 11, 14, & 15 are anticipated by claim 13 to Moehle et al., the claims are not patentably distinct.
Claim 14 to Moehle et al. further discloses wherein the cartridge is generally tubular and the proximal end includes an L-shaped slot terminating in a circular lockout that receives a locking pin extending outward from the deployment tool distal shaft, the cartridge engaging the distal tip of the deployment tool distal shaft by axially advancing and then rotating thereover to position the locking pin in the circular lockout. Since application claims 12 and 16 are anticipated by claim 14 to Moehle et al., the claims are not patentably distinct.
Claim 15 to Moehle et al. further discloses wherein distal tip of the deployment tool distal shaft has an L-shaped slot with an axially-extending portion and a circumferential portion, and wherein the axially-extending portion aligns with a first of the aligned ports located on the cartridge to avoid binding on the snare portion when engaging the cartridge to the tool distal shaft, and the circumferential portion terminating in a second of the aligned ports located on the tool distal shaft, the first and second aligned ports only being aligned when the cartridge and tool distal shaft are fully engaged.  Since application claims 13 and 17 are anticipated by claim 15 to Moehle et al., the claims are not patentably distinct.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,426,458 B2 to Moehle et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Moehle et al. discloses a system for securing a suture, comprising: a deployment tool having a distal shaft and an ejector movable within the distal shaft; and a subassembly configured to attach to the distal shaft of the deployment tool, the subassembly comprising: a cartridge having a lumen, wherein a proximal portion of the cartridge lumen is configured to engage the distal shaft of the deployment tool; a suture fastener positioned within a distal portion of the cartridge lumen, the suture fastener having a clamping structure that is held by the cartridge in a resiliently deformed open condition wherein a suture can pass through the clamping structure, the clamping structure being biased toward a closed position in which the clamping structure resiliently clamps onto a suture passed therethrough; and a suture snare having a snare portion extending radially into the cartridge and extending axially through the suture fastener in its open condition, the snare portion being adapted to capture and pull a suture proximally through the suture fastener; wherein when the cartridge is engaged with the deployment tool, movement of the ejector causes the suture fastener to deploy from the cartridge and change from its open condition to its closed condition to clamp onto a suture extending through the suture fastener.  Since application claim 1 is anticipated by claim 1 to Moehle et al., the claims are not patentably distinct.
Claim 2 to Moehle et al. further discloses wherein the deployment tool has a proximal handle with a trigger, and the ejector is longitudinally movable within the tool distal shaft upon actuation of the trigger.  Since application claim 2 is anticipated by claim 2 to Moehle et al., the claims are not patentably distinct.
Claim 3 to Moehle et al. further discloses wherein the ejector further includes a sharp edge such that movement of the ejector severs a suture extending through the suture fastener and out of the cartridge. Since application claim 3 is anticipated by claim 3 to Moehle et al., the claims are not patentably distinct.
Claim 4 to Moehle et al. further discloses wherein the suture fastener comprises a disk-shaped main body, and the clamping structure comprises at least one tab extending radially inwardly from the main body and being spring-biased toward the closed condition where the at least one tab is aligned with the main body; and wherein at least one stop on the cartridge maintains the suture fastener in its open condition by causing the at least one tab to be flexed out of alignment with the main body.  Since application claim 4 is anticipated by claim 4 to Moehle et al., the claims are not patentably distinct.
Claim 5 to Moehle et al. further discloses wherein the suture snare comprises the snare portion, a handle connected to the snare portion, and a grip having a peripheral groove for receiving and holding open a flexible loop of the snare portion, and wherein the grip is detachably coupled to a distal end of the cartridge.  Since application claim 5 is anticipated by claim 5 to Moehle et al., the claims are not patentably distinct.
Claim 6 to Moehle et al. further discloses wherein the cartridge is tubular and its proximal end includes a generally “L” shaped slot terminating in a circular lockout that receives a locking pin extending radially outwardly from the deployment tool distal shaft, the cartridge engaging the distal shaft of the deployment tool by axially advancing and then rotating thereover to position the locking pin in the circular lockout.  Since application claim 6 is anticipated by claim 6 to Moehle et al., the claims are not patentably distinct.
Claim 7 to Moehle et al. further discloses wherein the generally “L” shaped slot has an axially-extending portion and a circumferentially extending portion, and wherein the axially-extending portion aligns with a first port located on the cartridge, and the circumferential portion terminates in a second port located on the tool distal shaft, the first and second ports being aligned when the cartridge and tool distal shaft are fully engaged. Since application claim 7 is anticipated by claim 7 to Moehle et al., the claims are not patentably distinct.
Claim 8 to Moehle et al. discloses an assembly configured to be attached to a distal shaft of a suture fastener deployment tool, the assembly comprising: a cartridge having a lumen, wherein a proximal portion of the cartridge lumen is configured to engage a distal portion of a deployment tool; a suture fastener positioned within a distal portion of the cartridge lumen, the suture fastener having a clamping structure that is held by the cartridge in a resiliently deformed open condition wherein a suture can pass through the clamping structure, the clamping structure being biased toward a closed position in which the clamping structure resiliently clamps onto a suture passed therethrough; and a suture snare having a snare portion extending radially into the cartridge and extending axially through the suture fastener in the open condition, the snare portion being adapted to capture and pull a suture through the suture fastener; wherein when the suture fastener is deployed from the cartridge, the suture fastener resiliently changes from its open condition to its closed condition to clamp onto a suture extending through the suture fastener.  Since application claim 8 is anticipated by claim 8 to Moehle et al., the claims are not patentably distinct.
Claim 9 to Moehle et al. further discloses wherein the suture fastener comprises a disk-shaped main body, and the clamping structure comprises at least one tab extending radially inwardly from the main body and being spring-biased toward the closed condition where the at least one tab is aligned with the main body; and wherein at least one stop on the cartridge maintains the suture fastener in its open condition by causing the at least one tab to be flexed out of alignment with the main body.  Since application claim 9 is anticipated by claim 9 to Moehle et al., the claims are not patentably distinct.
Claim 10 to Moehle et al. further discloses wherein the suture snare comprises the snare portion, a handle connected to the snare portion, and a grip having a peripheral groove for receiving and holding open a flexible loop of the snare portion, and wherein the grip is detachably coupled to a distal end of the cartridge.  Since application claim 10 is anticipated by claim 10 to Moehle et al., the claims are not patentably distinct.
Claim 11 to Moehle et al. further discloses wherein the cartridge includes a metallic insert that forms at least one stop that maintains the suture fastener in its open condition, the insert being embedded in a generally tubular polymeric body of the cartridge having an inner passageway, the stop being within the inner passageway. Since application claims 11, 14, and 15 are anticipated by claim 11 to Moehle et al., the claims are not patentably distinct. 
Claim 12 to Moehle et al. further discloses wherein the cartridge is tubular and its proximal end includes a generally “L” shaped slot terminating in a circular lockout that is configured to receive a locking pin from a deployment tool distal shaft.  Since application claims 12 and 16 are anticipated by claim 12 to Moehle et al., the claims are not patentably distinct.
Claim 13 to Moehle et al. further discloses wherein the generally “L” shaped slot has an axially-extending portion and a circumferentially extending portion.  Since application claims 13 and 17 are anticipated by claim 13 to Moehle et al., the claims are not patentably distinct.
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 1-17, it is noted that the only rejection pending is a Double Patenting rejection seen above.  The closest prior art is found to be Conklin et al. (US Pub. No. 2013/0158600 A1) which shares a common assignee so is disqualified as prior art under exception 35 USC 102(b)(2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 18, 2022